[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an action for damages for hospital services rendered by the plaintiff hospital to the minor child of the defendants. The original bill for services rendered was in the amount of $6,997.22. The defendants' commercial insurance paid the sum of $5,771.35 leaving a balance in the amount of $1,225.87 which the plaintiff seeks to recover in this action.
The defendant Lottie Parfet is not in the military or naval service and a default has been entered against her for her failure to appear.
The defendant Joel Parfet is in the naval service and in accordance with 353 of the Practice Book, the Court appointed Attorney Jeffrey McNamara to represent said defendant. Attorney McNamara appeared and filed an Answer and represented said defendant at the trial.
Mr. McNamara notified the said defendant on several occasions, by both certified mail and regular mail, of the pendency of this action and of the trial but such defendant failed to respond to such notices or to communicate with Attorney McNamara.
The Referee finds the issues for the plaintiff, as set forth in the attached Report and recommends judgment for the plaintiff in the amount of $1,225.87 plus costs.
Dated at New London, Connecticut, this 21st day of August, 1990.
Respectfully Submitted, THOMAS B. WILSON State Attorney Trial Referee